Case 1:18-cv-02346-MSK-KMT Document 41 Filed 09/10/19 USDC Colorado Page 1 of 2




                              UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF COLORADO

                                CASE NO.: 1:18-cv-02346-MSK-KMT

   CARLOS BRITO,

             Plaintiff,
   v.

   SATELLITE PLAZA, LLC and
   LA SINALOENSE BAKERY &
   RESTAURANT, LLP,

             Defendants.


                  JOINT STIPULATION OF DISMISSAL WITH PREJUDICE




         Plaintiff, CARLOS BRITO and Defendants, SATELLITE PLAZA, LLC and LA

  SINALOENSE BAKERY & RESTAURANT, LLP, hereby stipulate to the dismissal of this action

  with prejudice, with each side to bear its attorney’s fees and costs.


         Jointly submitted this 10th day of September, 2019.


   /s/ Anthony J. Perez                                  /s/ Joseph R. Kummer
   ANTHONY J. PEREZ                                      JOSEPH R. KUMMER
   GARCIA-MENOCAL & PEREZ, P.L.                          Jachimiak Peterson, LLC 555
   1600 Broadway, Suite 1600                             1819 Denver West Drive
   Denver, CO 80202                                      Suite 265
   Telephone: (303) 386-7199                             Golden, Colorado 80401
   Primary Email: ajperezlaw@gmail.com                   Telephone: (303) 863-7700
   Secondary Email: aquezada@lawgmp.com                  Facsimile: (303) 830-8772
   ddunn@lawgmp.com                                      E-mail: jkummer@jpfirm.law
   Attorney for Plaintiff                                Attorney for Defendant
Case 1:18-cv-02346-MSK-KMT Document 41 Filed 09/10/19 USDC Colorado Page 2 of 2




                                 CERTIFICATE OF SERVICE

         I HEREBY CERTIFY that I electronically filed the foregoing with the Clerk of the Court

  by using the CM/ECF system. I further certify a copy of the foregoing was sent by CM/ECF to all

  counsel of record on this 10th day of September, 2019.

                                                     Respectfully submitted,


                                                     GARCIA-MENOCAL & PEREZ, P.L.
                                                     Attorneys for Plaintiff
                                                     1600 Broadway, Suite 1600
                                                     Denver, CO 802023
                                                     Telephone: (303) 386-7199
                                                     Primary E-Mail: ajperezlaw@gmail.com
                                                     Secondary E-Mail: aquezada@lawgmp.com
                                                     ddunn@lawgmp.com

                                                     By: /s/ Anthony J. Perez____
                                                            ANTHONY J. PEREZ




                                                 2
